DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are pending and currently under examination.  

Specification
The disclosure is objected to because of the following informalities: 
p. 1, last paragraph, reciting “DNA  to yield 5-methylcytosine” has an extra space between the words “DNA” and “to” that should be removed; and
p. 1, last paragraph, reciting “5-methylcytosine,  Methylation” has a comma where there should be a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation “quantifying relative amounts of methylation of the target region”.  It is unclear as to what the amounts of methylation are being compared.  For the purposes of compact prosecution, “relative amounts of methylation of the target region” is being interpreted as relative amounts of methylated target DNA compared to unmethylated target DNA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 8, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (US20170014449A1, published January 19, 2017, as cited in the IDS filed January 31, 2019) and Cann et al. (US20160017396A1, published January 21, 2016, as cited in the IDS filed January 31, 2019).
Bangera et al.’s disclosure is directed to methods of using embodiments of fusion protein constructs for site-specific epigenetic editing of biological cells (abstract).
Regarding claim 1, Bangera et al. teach a method for detecting methylation in DNA (see para 0031).  Bangera et al. further teach the method comprising exposing a biological sample to a Cas endonuclease/guide RNA complex that binds to one or more target regions of DNA suspected to contain one or more epigenetic modifications (see para 0034, 0051, 0068, 0077; Example 2) and detecting said target regions (see para 0030 and 0077; Example 2).
However, Bangera et al. do not teach enriching the sample by isolating said target regions.
Cann et al.’s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann et al. further teach methods for improving enriching and/or detecting mutations from cell-free DNA isolated from maternal plasma and cancer patients (see para 0156 and 0165).
Regarding claim 1, Cann et al. teach enriching the sample by isolating target regions (see abstract and para 0006).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of detecting methylation of Bangera et al. to include the method of enriching the sample by isolating target regions as described by Cann et al.  Bangera et al. teach methods of detecting epigenetic modifications, including using Cas to detect target regions in a site-specific manner.  Cann et al. teach methods for improving enriching and/or detecting mutations from cell-free DNA isolated from maternal plasma and prima facie obvious.
Regarding claim 2, Bangera et al. and Cann et al. teach the method of claim 1, and Bangera et al. further teach that the epigenetic modification is hypermethylation (see para 0076).
Regarding claim 3, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach that the detection step is carried out by qPCR amplification for analysis for DNA isolated from beads (see para 0248).  
Regarding claim 8, Bangera et al. and Cann et al. teach the method of claim 1, and Bangera et al. further teach that the Cas endonuclease is the catalytically inactive homolog dCas9 endonuclease (see para 0076).
Regarding claim 10, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach that the enriching step comprises using magnetic streptavidin beads to enrich Cas9 complexes with fragmented target BRAF DNA (para Example 7; 0260) and removing other components of the sample (see claim 22).
Regarding claim 11, Bangera et al. and Cann et al. teach the method of claim 10, and Cann et al. further teach that the particle comprises an agent that binds to at least one Cas endonuclease to for a particle-bound segment using magnetic streptavidin beads to enrich biotinylated Cas9 complexes with fragmented target BRAF DNA (see Example 7; para 0260 and 0262).

Regarding claim 13, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach the enriching step comprises concentrating the sample by applying to a ZYMO DNA purification-concentration column (see Example 6; para 0256).
Regarding claims 14 and 15, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach that the complex-bound target region is separated from unbound nucleic acid in the sample by size exclusion using gel electrophoresis (see paras 0261 and 0266 and Figures 13-16).
Regarding claims 16-17, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach the sample comprising plasma from maternal blood (see para 0164) and that the target region comprising cell-free DNA isolated from maternal plasma and cancer patients (see para 0156 and 0164-0165).
Regarding claim 18, Bangera et al. and Cann et al. teach the method of claim 1, and Cann et al. further teach more sensitive methods of enriching nucleic acids where the target region is present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 166).
Regarding claim 19-20, Bangera et al. and Cann et al. teach the method of claim 18, and Bangera et al. further teach that the target region comprises an oncogene where the oncogene is the tumor suppressor gene BRCA1 (see paras 0043, 0045, and 0076; and Example 2).
Regarding claim 21, Bangera et al. and Cann et al. teach the method of claim 1, and Bangera et al. further teach the complexes are targeted to the tumor suppressor gene BRCA1 gene region suspected to be hypermethylated (see paras 0040, 0044, 0076-0077; and Example 2).  Cann et al. further teach that the complexes are targeted to PAM sequences that are near prima facie obvious.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (US20170014449A1, published January 19, 2017, as cited in the IDS filed January 31, 2019) and Cann et al. (US20160017396A1, published January 21, 2016, as cited in the IDS filed January 31, 2019) as applied to claims 1-3, 8, and 10-21 above, and further in view of Kurdyukov et al. (DNA Methylation analysis: choosing the right method, Biology, published January 6, 2016, as cited in the IDS filed January 31, 2019).
The teachings of Bangera et al. and Cann et al. are applied to claims 4-7 as they were applied to claims 1-3, 8, and 10-21 under 35 U.S.C § 103 above.  Bangera et al. and Cann et al. do not teach that the detection step comprises using an antibody that binds to methylated DNA in the target region and performing an immunoassay to detect said antibody, that the detection of the antibody is indicative of methylation in the target region, that the detection of hypermethylation in the target region is indicative of a tumor in the sample, or that a method of claim 5 further comprising quantifying relative amounts of methylation of the target region.
Kurdyukov et al.’s disclosure is directed to comparing methods of analysis of epigenetic changes in DNA and assessing DNA methylation within genes of interest (see abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Bangera et al. and Cann et al. with the detection techniques of Kurdyukov et al. employing immunoassays and antibodies that are indicative of hypermethylation.  Bangera et al. teach methods for detecting methylation in DNA and site-specific epigenetic editing (see abstract). Cann et al. teach improved methods for enriching target regions within biological samples (see abstract).  Kurdyukov et al. further teach methods of analysis of methylation in target regions of DNA using immunoassays (see abstract and p. 4, paras 3-4).  The ordinary artisan would have been motivated to combine the teachings of Bangera et al., Cann et al, and Kurdyukov et al. in order to further improve methods of detecting methylation in target regions of DNA of interest.  The ordinary artisan would have had a reasonable expectation of success because Bangera et al., Cann et al., and Kurdyukov et al. teach to methods of improved detection of methylation and enrichment of target nucleic acids having epigenetic modifications including hypermethylation. Thus, the claimed invention as a whole is prima facie obvious.
Regarding claim 6, Bangera et al., Cann et al., and Kurdyukov et al. teach the method of claim 5, and Bangera et al. further teach that the detection of hypermethylation in the target region of tumor suppressor gene BRCA1 gene in the promoter region is indicative of a tumor in the sample (see para 0076; Example 2). 
Regarding claim 7, Bangera et al., Cann et al., and Kurdyukov et al. teach the method of claim 5, and Kurdyukov et al. further teach methods of quantifying relative amounts of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (US20170014449A1, published January 19, 2017, as cited in the IDS filed January 31, 2019) and Cann et al. (US20160017396A1, published January 21, 2016, as cited in the IDS filed January 31, 2019) as applied to claims 1-3, 8, and 10-21 above, and further in view of Stunkel et al. (Programming the Transcriptional State of Replicating Methylated DNA, JBC, published January 1, 2001, as cited in the IDS filed January 31, 2019).
The teachings of Bangera et al. and Cann et al. are applied to claim 9 as they were applied to claims 1-3, 8, and 10-21 under 35 U.S.C § 103 above.  Bangera et al. and Cann et al. do not teach the enriching step further comprising introducing an exonuclease to the sample to digest the unbound nucleic acid.
Stunkel et al.’s disclosure is directed to investigating methods of transcriptional control by methylation status, including hypermethylation (see abstract and page 20743, col. 1, para 1).
Regarding claim 9, Stunkel et al. teach introducing an exonuclease to a sample to digest the unbound unmethylated DNA (see page 20743, col. 2, para 5 to page 20744, col. 1, para 1; and page 20748, col. 2, para 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Bangera et al. and Cann et al. with the step of enriching the unbound unmethylated DNA with an exonuclease as described by Stunkel et al.  Bangera et al. teach methods for detecting methylation in DNA and site-specific epigenetic editing (see abstract). Cann et al. teach improved methods for enriching target regions within biological samples (see abstract).  Stunkel et al. teach a method to further enrich target DNA by digesting unbound unmethylated DNA using exonuclease (see page 20743, col. 2, para 5 to page 20744, col. 1, para 1; and page 20748, col. 2, para 4).  The prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636